FILED
                            NOT FOR PUBLICATION                             JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOHN HENRY RYSKAMP,                              No. 10-73104

               Petitioner - Appellant,           Tax Ct. No. 17098-10L

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       John Henry Ryskamp appeals pro se from the Tax Court’s order dismissing

his action for lack of subject matter jurisdiction. We have jurisdiction under 26

U.S.C. § 7482(a)(1). We review de novo, Gorospe v. Comm’r, 451 F.3d 966, 968

(9th Cir. 2006), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The Tax Court properly concluded that it lacked jurisdiction because

Ryskamp was never issued a notice of deficiency or a notice of determination. See

26 U.S.C. §§ 6213(a), 6330(d); see also Gorospe, 451 F.3d at 968 (the Tax Court

is a court of limited jurisdiction, and its subject matter jurisdiction is defined by

Title 26 of the United States Code); Abrams v. Comm’r, 814 F.2d 1356, 1356-57

(9th Cir. 1987) (per curiam) (holding that a pre-filing notification letter from the

Internal Revenue Service was not a notice of deficiency, and therefore the Tax

Court had no jurisdiction over the taxpayer’s petition).

      We deny Ryskamp’s motions filed on June 17, 2011 and June 20, 2011.

      AFFIRMED.




                                            2                                     10-73104